HANFT, Judge
(dissenting in part):
Die Mauer (the Wall) which separates West Berlin from East Berlin and East Germany stands as a stark monument in morbid celebration of one political regime’s ability to inflict pain and suffering upon mankind. Stockman’s crime consisted of trying to breach the Wall by endeavoring to smuggle an East German family into a free West Berlin. While application of the Rule of Law — a concept so often ignored by the architects of the wall — compels me to join the majority in affirming the conviction in this case, I dissent from that portion of the decision which affirms the Bad Conduct Discharge as a part of the sentence.
In United States v. Wheeler, 17 U.S.C.M.A. 274, 276, 38 C.M.A. 72, 74 (1967), Judge Homer Ferguson observed that the imposition of a punitive discharge “has come to be the modern equivalent of the ancient practice of branding felons, and the stain it leaves is as ineradicable”. While I cannot condone Stockman’s conduct, I do not believe that the particular facts of this case warrant the stigma of a Bad Conduct Discharge.